UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-20201 HAMPSHIRE GROUP, LIMITED (Exact name of registrant as specified in its charter) Delaware 06-0967107 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 114 W. 41st Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 840-5666 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: (Title of Class) Common Stock, $0.10 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports). Yesx No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer¨ Non-accelerated filer ¨ Smaller Reporting Company x (Do not check if Smaller Reporting Company) Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of July 2, 2011, the aggregate market value of the voting and non-voting Common Stock held by non-affiliates of the registrant was $21,363,386. Such aggregate market value was computed by reference to the closing sale price of the Common Stock as reported on the OTC Markets, a centralized quotation service that collects and publishes market maker quotes for over-the-counter securities, on such date. For purposes of making this calculation only, the Registrant has defined “affiliates” as including all directors and executive officers, but excluding any institutional stockholders owning more than ten percent of the Registrant’s Common Stock. Number of shares of Common Stock outstanding as of March 5, 2012:7,126,988 DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Registrant’s Definitive Proxy Statement, relative to our 2012 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission not later than 120 days after the end of the fiscal year, are incorporated by reference into Part III of this Annual Report on Form 10-K. HAMPSHIRE GROUP, LIMITED ANNUAL REPORT ON FORM 10-K For the Fiscal Year Ended December 31, 2011 “SAFE HARBOR” STATEMENT ii PART I. 1 Item 1. Business. 1 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 10 Item 2. Properties. 10 Item 3. Legal Proceedings. 11 Item 4. Mine Safety Disclosures. 11 PART II. 12 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 12 Item 6. Selected Financial Data. 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 8. Financial Statements and Supplementary Data. 24 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 50 Item 9A. Controls and Procedures. 50 Item 9B. Other Information. 50 PART III. 51 Item 10. Directors, Executive Officers and Corporate Governance. 51 Item 11. Executive Compensation. 51 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 51 Item 13. Certain Relationships and Related Transactions and Director Independence. 51 Item 14. Principal Accounting Fees and Services. 51 PART IV. 52 Item 15. Exhibits, Financial Statement Schedules. 52 i “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 From time to time, we make oral and written statements that may constitute “forward looking statements” (rather than historical facts) as defined in the Private Securities Litigation Reform Act of 1995 or by the Securities and Exchange Commission (the “SEC”) in its rules, regulations and releases, including Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We desire to take advantage of the “safe harbor” provisions in the Private Securities Litigation Reform Act of 1995 for forward looking statements made from time to time, including, but not limited to, the forward looking statements made in this Annual Report on Form 10-K (the “Annual Report”), as well as those made in other filings with the SEC. Forward looking statements can be identified by our use of forward looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “believe,” “continue,” “forecast,” “foresee,” or other similar words. Such forward looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that could cause actual results to differ materially from those described in the forward looking statements. Important factors that could cause actual results to differ materially from those anticipated in our forward looking statements include, but are not limited to, those described under “Risk Factors” set forth in Item 1A of this Annual Report. We expressly disclaim any obligation to release publicly any updates or any changes in our expectations or any changes in events, conditions or circumstances on which any forward-looking statement is based. As used herein, except as otherwise indicated by the context, the terms “Hampshire,” “Company,” “we,” and “us” are used to refer to Hampshire Group, Limited and our wholly-owned subsidiaries. ii PART I. Item1.Business. Company Overview General Hampshire Group, Limited is a provider of fashion apparel across a broad range of product categories, channels of distribution and price points. As a holding company, we operate through our wholly-owned subsidiaries, Hampshire Brands, Inc., Rio Garment S.A. and scott james, LLC. We were established in 1976 and are incorporated in the state of Delaware. Hampshire Brands designs and markets men’s sportswear to department stores, chain stores and mass market retailers under licensed brands, our own proprietary brands and the private labels of our customers. Among others, we offer a full sportswear assortment under the JOE Joseph Abboud® brand (under an agreement that will terminate on December 31, 2012), sweaters under the Geoffrey Beene® brand, a full tops assortment under the Dockers® brand and a t-shirt and board short assortment under the Panama Jack® brand, all of which are licensed, as well as a full sportswear assortment under our proprietary Spring + Mercer® brand and a private label sweater offering to vertical specialty retailers under their private labels. The scott james® brand is a designer apparel collection for men, which includes a full sportswear offering. It is sold primarily through upscale department and specialty stores, one owned retail location and online at www.scottjamesonline.com. Rio, acquired August 25, 2011, is a Honduras-based apparel manufacturer, designing, sourcing and manufacturing knit tops for men, women and children, which are sold to retailers and distributors, primarily in the United States. Recent Initiatives The 2011 economic environment remained challenging and was characterized by, among other things, restrained consumer spending, weak credit market conditions and inflationary pressures on our cost of goods. These new economic realities reinforced the need for promotional pricing and led retailers to grow their own private label brands at the expense of national brands in an effort to preserve gross margin dollars in the face of rising costs of goods and stagnant out the door prices. We have taken significant steps to respond and align ourselves accordingly within the industry, including: ▪ Disposition of the women’s businesses. In May 2011, we announced a significant shift in our growth strategy to focus on leveraging our operating platform in the men’s business and actively pursue other strategic opportunities. On May 5, 2011, in connection with this new strategic direction, we sold our women’s businesses, Hampshire Designers and Item-Eyes, in two separate transactions for a total purchase price of $12.3 million plus inventory before consideration of certain transaction costs and assets and liabilities that were not sold. ▪ Acquisition of Rio. On August 25, 2011, we reached a significant milestone with the acquisition of Rio for an aggregate purchase price of approximately $21.6 million. The acquisition was accretive to our 2011 operating results and we believe it will be a major contributor to our goal of achieving profitability and building shareholder value. We believe the acquisition will provide a significant opportunity to grow our core business into the fast-growing vertical specialty store channel and also allow us to leverage our existing operating platforms to expandRio’s business into the department and chain store channels. We are already experiencing such benefits through the sale of sweaters into the vertical specialty store channel and t-shirts into the chain store channel. ▪ Expansion of Dockers® license to include all tops categories.On January 9, 2012, we entered into a multi-year licensing agreement with Dockers® for its men’s “good” category tops in the United States. As part of this agreement, we oversee the production, sales and distribution of the line, beginning with Fall 2012, to certain chain and department stores including Kohl’s, JCPenney and Sears. The woven and knit line will include button down shirts, polos, fleece tops and t-shirts. We believe that these additional categories complement and strengthen the marketability of our Dockers® sweater offering and, taken together, help to ensure we have a compelling international brand to offer to retailers. 1 ▪ Broadening our customer base and diversifying our sales channels.We continue to remain focused on exploring opportunities to grow our sales and expand our retail relationships, both domestically and internationally. The launch of scott james® in 2010 marked an important step in our ongoing mission to strengthen and deepen our retail relationships. We continued through 2011 to build brand recognition and market presence, as demonstrated by a new customer relationship with Bloomingdale’s and, as a step toward international growth, increasing our sales in Canada. Further, we have begun new customer relationships with Wal-Mart and Kmart through our Panama Jack business and through our private label offering have started new customer relationships with vertical specialty stores, such as Men’s Wearhouse and Buckle. Our Products We significantly enhanced and diversified our product lines in 2011. Our expanded product line and capabilities through the acquisition of Rio and development of scott james® permit us to supply many more departments of our existing customers and helps us attract new customers. The emphasis with every garment we offer is a compelling product that features high quality and good value. The recent diversification and expansion of our product offerings allows us to participate in a range of retail price points from "main floor" traditional styles to fashion forward designer styles. Our Strengths We believe that we occupy a strong competitive position in a consolidating industry, which we plan to further solidify through: Business Focus.We continually review our portfolio of labels, business lines and divisions to evaluate whether they meet profitability and performance requirements and are in line with our business focus. Thus far during 2012, we have expanded the product categories under our Dockers® license and entered into a Panama Jack® license. In 2011, we discontinued and sold the women’s businesses and acquired Rio. During 2010, upon the acquisition of certain assets, we launched the scott james® label. Solid Infrastructure.We are recognized by leading retailers for our compelling product design, high quality value proposition, sourcing expertise and commitment to customer service, all of which are important components for major retailers. Our international sourcing abilities permit us to deliver trend right, quality product to each of the tiers of distribution we supply, which are primarily located within the United States. The quality of our garments is assured in a variety of ways. Each garment is manufactured using fine quality yarns and undergoes rigorous quality assurance checks. We utilize our own personnel, as well as factory personnel, independent inspection agencies and independent test labs to ensure that our products meet the high quality standards required for our brands. Extensive and Diverse Retail Relationships. Our relationships with major retailers range from national and regional department stores such as Macy’s, Inc. and Belk, Inc., to national chain stores such as JC Penneyand Kohl’s Department Stores, Inc.,to vertical specialty stores such as Aeropostale, Inc., to off-price retailers such as TJ Maxx, a division of The TJX Companies, Inc.,and Ross Stores, Inc. These relationships enable our products to reach a large consumer base both in number and in geographical area. Our Strategy Hampshire’s strategies for the future include leveraging our: Experienced Design and Sourcing Capabilities.We have and continue to invest in high quality design talent and resources, including designers with years of experience, state of the art design software and seamless, real time data and video connectivity to our China and Honduras locations. Each of these initiatives is aimed at further strengthening our design and sourcing efficiencies to ensure our brands fulfill the demand for high quality, value and trend right product. Strong Competitive Position.As our retail customers seek to differentiate their assortments from competitors, they are increasingly turning to select designer and exclusive labels. We have demonstrated our value to retailers by offering such well known licensed brands as Geoffrey Beene®, Dockers® and JOE Joseph Abboud® lines. In addition, we are continuing to develop our owned scott james® brand. Also, Rio provides dependable and optimal pricing for the vertical specialty store customers. As we continue to integrate Rio into our business, we believe that we can benefit from considerable cross-selling opportunities and that our acquisition of Rio positions us well with respect to the strong industry trend toward migrating production to the western hemisphere. 2 Constant Improvement of our Infrastructure.As efficient systems and technologies are critical to meeting our retail customers’ needs, we are constantly re-evaluating our infrastructure to obtain additional synergies and efficiencies. As part of the Rio acquisition in 2011, we began the integration process by bringing Rio onto certain reporting and operating platforms. Rio is also in the process of implementing a state of the art enterprise resource planning system that will further enhance and improve Rio’s operating capabilities. Growth Opportunities in Existing and New Channels.We are focused both on growing our sales to retailers in the moderate department and chain store channel, as well as actively exploring new sales channels including international, vertical specialty stores and direct-to-consumer. Our efforts with scott james® and the acquisition of Rio mark an important starting point for us in this respect. Organization We have a long history of supplying men's branded and private label apparel to the department stores and national chains throughout the United States. We utilize our own sales force and contract third party salespersons to sell our product. With our established international sourcing relationships, we have the ability to respond quickly to changing fashion trends. We believe that the acquisition of Rio will allow us to continue to build upon our product diversification, sales force and agility within the apparel industry. Customers We have long term relationships with many of our customers. Hampshire Brands sells products principally into the moderate price sector of most major department and chain stores in the United States. Over the past few years, we have seen a decrease in the number of our significant retail customers due to consolidation and bankruptcy filings by several customers. scott james® sells products primarily to upscale specialty stores. Rio sells primarily to the vertical specialty store channel. Sales for continuing operations to our three largest customers in 2011, Aeropostale,JC Penney and Kohl's represented 30%, 28% and 16%, respectively, of total annual sales. These same three customers represented 0%, 44% and 22%, respectively, of total sales during 2010. For each of the last two years, more than 99% of our sales from continuing operations were to customers located in the United States. Suppliers Hampshire Brands and scott james® primarily use foreign suppliers for their raw materials and product manufacturing. During 2011, the majority of our products were produced by independent manufacturers located in Southeast Asia. Keynote Services, Limited, our subsidiary based in China, assists with our sourcing needs and provides quality control. Rio primarily purchases raw materials, including yarn and fabric, from suppliers in the United States. Fabric is also purchased locally in Honduras. Purchased fabric is used in the manufacturing process at our facility located in Honduras. We outsource the yarn to fabric production to third party manufacturers. Competition The apparel market remains highly competitive. Competition is primarily based on design, price, quality and service. While we face competition from domestic manufacturers and distributors, our primary competition comes from private label programs of the internal sourcing organizations of many of our customers and factories located in Southeast Asia. Our ability to compete is enhanced by our in-house design capabilities and our international sourcing relationships. Our launches of both Dockers® in additional categories and of scott james®, as well as the acquisition of Rio are the most recent examples of our ongoing efforts to deploy our financial resources in a manner that helps develop a competitive advantage by broadening our apparel offerings and product lines to reach multiple tiers of distribution. Seasonality Our product mix has historically included a high concentration of sweaters, which causes seasonality in our business as approximately 92% of our 2011 net sales occurred in the third and fourth quarters. Inventory begins to rise in the second quarter and typically peaks during the third quarter before descending to its cyclical low in the fourth quarter. Trade receivable balances rise commensurately with sales. Cash balances follow this cycle as inventory is purchased, product is sold, and trade receivables are collected. Funding inventory and pending trade receivable collections deplete cash balances and may require draws from our revolving credit facility in the third or fourth quarters. Our income or loss from continuing operations has generally been correlated with revenue, as a large percentage of our profits have historically been generated in the third and fourth fiscal quarters. 3 In 2012, this degree of seasonality is expected to decline due to the acquisition of Rio which has typically had a more even distribution of sales throughout the year. Beyond 2012, we expect seasonality to decline even further due to our expanded Dockers® offering in multiple product categories. Manufacturing Rio’s manufacturing platform primarily supports the vertical specialty store channel. Our manufacturing operations begin with the purchase of fabric and other raw materials from third party suppliers. The fabrics are ultimately sewn into finished garments at our textile facility or at third party contractors located in Honduras. Rio also purchases yarn and outsources fabric production to third parties, where upon completion, the fabric returns to the Rio facility for production. Our garments may also be embellished and prepared for retail (with any combination of services, including ticketing, hang tags and hangers). For a description of risks associated with our operations located outside the United States, see Item1A. Risk Factors. Effects of Changing Prices We are subject to increased prices for the products we source. We have historically managed our gross margin by achieving sourcing efficiencies, controlling costs in other parts of our operation and, when appropriate, passing along a portion of our cost increases to our customers through higher selling prices. We confront inflationary pressures in transportation costs, labor and materials. Backlog Our sales order backlog for continuing operations as of March 2, 2012 was approximately $67.7 million compared to approximately $61.7 million as of March 4, 2011. The timing of the placement of seasonal orders by customers affects the backlog; accordingly, a comparison of backlog from year to year is not necessarily indicative of a trend in sales for the year. The backlog as of March 2, 2012 is expected to be filled during 2012. Trademarks and Licenses We consider our owned trademarks to have significant value in the marketing of our products. In addition, we have entered into licensing agreements to manufacture and market apparel under certain labels for which we pay royalties based on the volume of sales. The licensing agreements are generally for three year terms. We do not own any patents. Research and Development Activities During the last two fiscal years, we did not spend any significant amounts on research and development activities. Electronic Information Systems In order to schedule production, fill customer orders, transmit shipment data to our customers' distribution centers and invoice electronically, we have developed a number of integrated electronic information systems applications. Approximately 64% of our customer orders for 2011 were received electronically. In some instances, our customers' computer systems generate these orders based on sales and inventory levels. We electronically send advance shipment notices and invoices to our customers, which result in the timely update of their inventory levels. Credit and Collection We manage our credit and collection functions by approving and monitoring our customers' credit limits. Credit limits are determined by past payment history and financial information obtained from credit agencies and other sources. The majority of high risk accounts are factored without recourse, if possible, with financial institutions to reduce our credit risk exposure. We believe that our review procedures and our credit and collection staff have contributed significantly toward minimizing our losses from bad debt. Governmental Regulation and Trade Agreements The apparel industry and our business are subject to a wide variety of international trade agreements as well as federal, state and local regulations. We believe we are in compliance in all material respects with these agreements and regulations. International trade agreements in particular can have a significant impact on the apparel industry and consequently on our business. These agreements generally provide for tariffs, which impose a duty charge on the product being imported, and quotas, which limit the amount of a product that may be imported from a specific country, both of which increase the cost of importing a product. 4 Primary among the trade agreements existing between the United States and certain foreign countries is the World Trade Organization (“WTO”), which is the governing body for international trade among the 151 originating member countries, including the United States. Effective January 1, 2005, all such quota restrictions involving trade with WTO member countries were terminated. In addition to the WTO, apparel imports into the United States are affected by other trade agreements and legislation, including the Dominican Republic – Central American Free Trade Agreement and the North American Free Trade Agreement, which has eliminated all apparel tariffs and quotas between the member countries and legislation granting similar trade benefits to 23 Caribbean countries. Further, Congress passed the African Growth and Opportunity Act in 2000, which gave 38 countries in sub-Saharan Africa similar trade privileges on apparel and certain other products exported to the United States. Rio is authorized to operate under the Honduran Free Trade Zone Regime (“FTZ”). Therefore, Rio qualifies for exemption from Honduran customs duties, charges and surcharges, internal consumption, production sales tax and other excise taxes on imported and exported goods. Rio is also exempt from municipal taxes, asset taxes and income taxes, provided that Rio does not benefit from income tax exemption granted in another country. In order to maintain the FTZ exemption, Rio must export at least 95% of its annual production.Rio currently exports 99% of its production. Compliance with Environmental Laws We believe that we are in compliance with applicable environmental laws and that such compliance will not have a major adverse financial impact on us. We further believe that there are no environmental matters that are likely to have a significant financial impact on us. There can be no assurance, however, that future changes in federal, state, or local regulations, interpretations of existing regulations or the discovery of currently unknown problems or conditions will not require substantial additional expenditures. Similarly, while we are not currently aware of any violations, the extent of our liability, if any, for past failures to comply with laws, regulations and permits applicable to our operations cannot be determined and could have a material adverse effect on our operations, financial condition or liquidity. Employees As of March 8, 2012, we employed approximately 1,100 full-time employees in Honduras, 90 full-time employees in the United States and 25 full-time employees in China. We believe our relationship with our employees is good. We have invested significant time and resources in ensuring that the working conditions in our Honduras facility meet or exceed the standards imposed by the relevant governing laws. In addition, we have proactive programs to promote workplace safety, personal health and employee wellness. Available Information Our periodic and current reports, including amendments to such reports as filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are available, free of charge, on our website, www.hamp.com, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. Information contained on our website is not and should not be deemed a part of this Annual Report or a part of any other report or filing with the SEC. Item1A. Risk Factors. In addition to the risks that are described below, there may be risks that we do not yet know of or that we currently think are immaterial that may also impair our business. If any of the events or circumstances described as risks below or elsewhere in this report actually occur, our business, results of operations or financial condition could be materially and adversely affected. The following risks, as well as other information contained herein, including our consolidated financial statements and notes thereto, should be carefully considered in evaluating our business and any investment in our common stock. The apparel industry is heavily influenced by general economic cycles that affect consumer spending. A prolonged period of depressed consumer spending would have a material adverse effect on us. The apparel industry has historically been subject to cyclical variations, recessions in the general economy and uncertainties regarding future economic prospects that affect consumer spending habits, which could negatively impact our business. The success of our operations depends on a number of factors impacting discretionary consumer spending, including general economic conditions, consumer confidence, wages and unemployment, housing prices, consumer debt, interest rates, fuel and energy costs, taxation and political conditions. A downturn in the economy may affect consumer purchases of our products and adversely impact our growth and profitability. 5 We use foreign suppliers for our raw materials and the manufacture of products for our men’s division and our operations include a manufacturing facility based in Honduras, which poses risks to our business operations. During 2011, the majority of our products were produced by independent manufacturers located outside the United States and an increasing portion of our production takes place in Honduras. Although no single supplier is critical to our production needs, any of the following could adversely affect the production and delivery of our products and, as a result, have an adverse effect on our business, financial condition and results of operations: · political or labor instability in countries where contractors and suppliers are located; · political or military conflict involving the United States; · heightened terrorism security concerns, which could subject imported goods to additional, more frequent or more thorough inspections, leading to delays in deliveries or impoundment of goods for extended periods; · a significant decrease in availability or increase in cost of labor or raw materials, particularly in cotton or petroleum based synthetic fabrics; · impact of the global economic downturn on third party factories and their viability; · disease epidemics and health related concerns which could result in closed factories, reduced workforces and scrutiny or embargo of goods produced in infected areas; · imposition of regulations, quotas or duties relating to imports, which, among other things, could limit our ability to produce products in cost effective countries that have the labor force and expertise required; · any action that may change the foreign currency exchange rate against the dollar or permit the exchange rate to float; and · significant fluctuation of the value of the dollar as compared to other foreign currencies. The occurrence of any, some, or all of these events could have a material adverse impact on our business, operating results and financial condition. There can be no assurance that if a disruption occurred we could replace its manufacturing capacity and/or find other manufacturing resources. There may not be an established public trading market for the Company’s common stock. There is currently no established public trading market for our common stock. Our common stock is currently quoted on the OTC Markets (formerly known as “Pink Sheets”) under the symbol “HAMP.PK”. The OTC Markets is a centralized quotation service that collects and publishes market maker quotes for over-the-counter securities in real time. Over-the-counter market quotations, like those on the OTC Markets, reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. Currently, we are not actively seeking to become listed on the Nasdaq Global Market or any other exchange. There can be no assurance that our common stock will again be listed on the Nasdaq Global Market or any other exchange, or that a trading market for our common stock will be established. We rely on our key customers, and a significant decrease in business from or the loss of any one of these key customers would substantially reduce our revenues and adversely affect our business. Aeropostale, JC Penney, Kohl’s and Macy’s account for a significant portion of our revenues. We do not have long term agreements with any of our customers and purchases generally occur on an order by order basis. A decision by any of our major customers, whether motivated by marketing strategy, competitive conditions, financial difficulties or otherwise, to decrease significantly the amount of merchandise purchased from us or to change their manner of doing business with us, could substantially reduce our revenues and have a material adverse effect on our profitability. The retail industry has, in the past several years, experienced a great deal of consolidation and other ownership changes and we expect such changes to be ongoing. In the future, retailers may further consolidate, undergo restructurings or reorganizations, realign their affiliations or re-position their stores' target markets. Any of these types of actions could decrease the number of stores that carry our products or increase the ownership concentration within the retail industry. These changes could decrease our opportunities in the market, increase our reliance on a smaller number of customers, and decrease our negotiating strength with them. 6 Our business has been and could continue to be adversely affected by financial instability experienced by our customers. During the past several years, various retailers have experienced significant financial difficulties, which have resulted in bankruptcies, liquidations and store closings. Over the last few years, several of our customers, including Goody’s, Mervyns, Gottschalks and Boscov’s, either reorganized or liquidated. We sell our product primarily to national and regional department stores, and vertical specialty stores in the United States on credit and evaluate each customer's financial condition on a regular basis in order to determine the credit risk we take in selling goods to them. The financial difficulties of a customer could cause us to curtail business with that customer and we may be unable to shift sales to another customer at comparable margins. We may also assume more credit risk relating to receivables of a customer experiencing financial instability. Should these circumstances arise with respect to our customers, our inability to shift sales or to collect on our trade accounts receivable from any one of our customers could substantially reduce our revenues and have a material adverse effect on our financial condition and results of operations. Chargebacks and margin support payments may have a material adverse effect on our business. Consistent with industry practice, we may allow customers to deduct agreed upon amounts from the purchase price for sales allowances, co-op advertising, new store opening discounts and other marketing development funds, which in the opinion of management promotes brand awareness. In addition, margin support payments may be required due to lower than anticipated sell through rates, which may be caused by uncontrollable factors, such as general economic conditions, changing fashion trends and weather conditions, as well as controllable factors, such as wholesale prices, design, merchandising and the quality of our goods. During recent years, we have experienced a significant increase in the annual amount of margin support needed for our department and chain store customers. These deductions have a dilutive effect on our business and results of operations since they reduce overall gross profit margins on sales. If our efforts to reduce the trend in our margin support are unsuccessful, we will likely continue to experience significant levels of chargebacks and margin support payments, which may further reduce our profitability resulting in a material adverse effect on our business. We are dependent upon the revenues generated by our licensing alliances and the loss or inability to renew certain licenses could reduce our revenue and consequently reduce our net income. We license brands from third parties for specific products. The term of each of our licenses is generally three years and we typically have the opportunity to renew or extend the licenses, which are sometimes conditioned upon our meeting certain sales targets. We may not be able to renew or extend these licenses on favorable terms, if at all. If we are unable to renew or extend any one of these licenses, we could experience a decrease in net sales. We may not be able to anticipate consumer preferences and fashion trends, which could negatively affect acceptance of our products by retailers and consumers and result in a significant decrease in net sales. Our failure to anticipate, identify and respond effectively to changing consumer demands and fashion trends could adversely affect acceptance of our products by retailers and consumers and may result in a significant decrease in net sales or leave us with a substantial amount of unsold inventory. Our products must appeal to a broad range of consumers whose preferences cannot be predicted with certainty and are subject to rapid change. We may not be able to continue to develop appealing styles or successfully meet constantly changing consumer demands in the future. In addition, any new products or brands that we introduce may not be received successfully by retailers and consumers. If our products are not received successfully by retailers and consumers and we are left with a substantial amount of unsold inventory, we may be forced to rely on markdowns or promotional sales to dispose of excess inventory. If this occurs, our business, financial condition and results of operations could be materially adversely affected. If our manufacturers fail to use acceptable ethical business practices, our business could be adversely affected. We require our manufacturers to operate in compliance with applicable laws, rules and regulations regarding working conditions, employment practices, and environmental compliance. However, we do not control the labor and other business practices of the independent manufacturers of our products. If one of our manufacturers violates labor or other laws or implements labor or other business practices that are generally regarded as unethical in the United States, the shipment of products to us could be interrupted and our reputation could be damaged. Any of these events could have a material adverse effect on our results of operations. Our business could be harmed if we do not deliver quality products in a timely manner. Our sourcing, logistics and technology functions operate within substantial production and delivery requirements and subject us to the risks associated with unaffiliated manufacturers, transportation, and other factors. If we do not comply with customer product requirements or meet their delivery requirements, our customers could seek reduced purchase prices, require significant margin support, reduce the amount of business they do with us or cease to do business with us, all of which would adversely affect our business. 7 If we encounter problems with our distribution system, our ability to deliver our products to the market would be adversely affected. We rely on third party distribution facilities to warehouse and to ship product to our customers. Due to the fact that substantially all of our product is distributed from a relatively small number of locations, our operations could be interrupted by earthquakes, floods, fires or other natural disasters near our distribution centers. We maintain business interruption insurance, but it may not adequately protect us from the loss of customers. In addition, our distribution capacity is dependent on the timely performance of services by third parties, including transportation of product to and from distribution facilities. If we encounter problems with our distribution system, our inability to meet customer expectations on managing inventory, complete sales and achieve objectives for operating efficiencies could have a material adverse effect on our business. Labor disruptions at ports or our suppliers’ facilities, manufacturers’ facilities or distribution facilities may adversely affect our business. Our business depends on our ability to source and distribute product in a timely manner. As a result, we rely on the free flow of goods on a consistent basis from our suppliers and manufacturers. Labor disputes at various ports or at our suppliers, manufacturers, or our distribution facilities create significant risks for our business, particularly if these disputes result in work slowdowns, lockouts, strikes or other disruptions during our peak importing or manufacturing seasons. An interruption in the flow of goods could have a material adverse effect on our business, potentially resulting in cancelled orders by customers, unanticipated inventory accumulation or shortages and reduced net sales and net income. We rely significantly on information technology and any failure, inadequacy, interruption or security lapse of that technology could adversely affect our ability to effectively operate our business. Our ability to manage and maintain our inventory and internal reports and to ship products to customers and invoice them on a timely basis depends significantly on our internally developed enterprise resource planning system, as approximately 64% of our orders are received electronically. The failure of this system to operate effectively or to integrate with other systems or a breach in security of this system could cause delays in product fulfillment and reduced efficiency of our operations, and it could require significant capital investments to remedy any such failure, problem or breach. We operate in a highly competitive and fragmented industry and our failure to compete successfully could result in a loss of one or more significant customers. The apparel industry is highly competitive and fragmented. Our competitors include numerous apparel designers, manufacturers, retailers, importers and licensors, many of which have greater financial and marketing resources than we possess. We believe that the principal competitive factors in the apparel industry are: · brand name and brand identity; · timeliness, reliability, and quality of product and services provided; · market share and visibility; · price; and · the ability to anticipate customer and consumer demands. The level of competition and the nature of our competitors vary by product segment with low margin manufacturers being our main competitors in the less expensive segment of the market and with domestic and foreign designers and licensors competing with us in the more upscale segment of the market.Increasingly, we experience competition from our customers' in-house private labels. If we do not maintain our brand names and identities and continue to provide high quality and reliable services on a timely basis at competitive prices, our ability to compete in our industry will be adversely affected. If we are unable to compete successfully, we could lose one or more of our significant customers, which could have a material adverse effect on our sales and financial performance. We may face challenges in the management of the sales and profitability of any acquisitions that we may make, as well as in integrating the acquired businesses, any of which may negatively impact our business. As part of our growth strategy, we have acquired and licensed, and in the future, may acquire or license new brands and product categories. We may also make strategic acquisitions in addition to Rio. Acquisitions, including the acquisition of Rio, have inherent risks, including the risk that the projected sales and net income from the acquisition may not be generated, the risk that the integration of the acquired business is more costly and takes longer than anticipated, the risk of diversion of the attention and resources of management, risks associated with additional customer concentration and related credit risk, risks of retaining key personnel and risks associated with unanticipated events and unknown legal liabilities despite the due diligence efforts that we undertake. Any of these risks could have a material adverse effect on our business. 8 We may be subject to the impairment of acquired intangible assets. When we acquire a business, a portion of the purchase price of the acquisition may be allocated to goodwill and other identifiable intangible assets. The amount of the purchase price that is allocated to goodwill and intangible assets is determined by the excess of the purchase price over the net identifiable assets acquired. At December 31, 2011 and 2010, our goodwill and intangible assets were approximately $18.6 million and $1.2 million, respectively. We conduct an annual review, and more frequent reviews if events or circumstances dictate, to determine whether goodwill is impaired. We also determine whether impairment indicators are present related to our identifiable intangible assets. If we determine that goodwill or other intangible assets are impaired, we would be required to write down the value of these assets. During 2011, we recorded an impairment charge of $1.2million in connection with the goodwill related to scott james®. The ultimate resolution of income and other possible tax liabilities may require us to incur expense beyond amounts reserved on our balance sheet or make cash payments beyond those that we anticipated. Our historic income and other tax positions may be challenged by the appropriate taxing authorities. We believe that we have provided adequate reserves for these tax positions for all periods open under the applicable statutes of limitations, but a challenge by a taxing authority could prove costly to defend as well as to resolve. If the actual liability for taxes exceeds our reserves, earnings could be materially adversely affected and we may be required to make cash payments beyond what we anticipated. Rio is authorized to operate under the Honduran Free Trade Zone Regime (“FTZ”). Therefore, Rio qualifies for exemption from Honduran customs duties, charges and surcharges, internal consumption, production sales tax and other excise taxes on imported and exported goods. Rio is also exempt from municipal taxes, asset taxes and income taxes, provided that Rio does not benefit from income tax exemption granted in another country. In order to maintain the FTZ exemption, Rio must export at least 95% of its annual production.Rio currently exports 99% of its production. Although the FTZ is indefinite by nature, subsequent repeal or modification of the FTZ, or any failure to qualify for the aforementioned exemptions, could materially adversely affect our results of operations. Significant changes to international trade regulations could adversely affect our results of operations. A large portion of our products are manufactured in Honduras. We therefore benefit from the Dominican Republic – Central America Free Trade Agreement (“DR-CAFTA”). Our claims for duty free or reduced duty treatment under DR-CAFTA and other available programs are largely conditioned on our ability to produce or obtain accurate records, some of which are provided to us by third parties, about production processes and sources of raw materials. Subsequent repeal or modification of DR-CAFTA, or the inadequacy or unavailability of supporting records, could materially adversely affect our results of operations. In addition, our products are subject to foreign competition, which in the past has been faced with significant U.S. government import restrictions. The extent of import protection afforded to domestic apparel producers has been, and is likely to remain, subject to political considerations. The elimination of import protections for domestic apparel producers could significantly increase global competition, which could adversely affect our business. In addition, any failure to comply with international trade regulations could cause us to become subject to investigation resulting in significant penalties or claims or an inability to conduct our business, adversely affecting our results of operations. We are dependent on certain key personnel, the loss of whom could negatively impact our ability to manage our business and thereby adversely affect our business. Our future success depends to a significant extent on retaining the services of key executive officers, other key members of management and directors. The loss of the services of any one of these individuals, or any other key member of management, could have a material adverse effect on our business. The stockholders’ rights plan adopted by the Board of Directors in 2008may inhibit takeovers and may adversely affect the market price of our common stock. In 2008, our Board of Directors (“Board”) approved the creation of our SeriesA Preferred Stock and adopted a stockholders’ rights plan pursuant to which it declared a dividend of one SeriesA Preferred Stock purchase right for each share of our common stock held by stockholders of record. The preferred share purchase rights will also attach to any additional shares of common stock issued. Initially, these rights will not be exercisable and will trade with the shares of our common stock. Under the rights plan, these rights will generally be exercisable only if a person or group acquires, or commences a tender or exchange offer, for 15% or more of our common stock. If the rights become exercisable, each right will permit its holder to purchase one one-thousandth of a share of SeriesA Preferred Stock for the exercise price of $33.00 per right. The rights plan also contains customary “flip-in” and “flip-over” provisions such that if a person or group acquires beneficial ownership of fifteenpercent or more of our common stock, each right will permit its holder, other than the acquiring person or group, to purchase shares of our common stock for a price equal to the quotient obtained by dividing $33.00 per right by one-half the then current market price of our common stock. In addition, if, after a person acquires such ownership, we are later acquired in a merger or similar transaction, each right will permit its holder, other than the acquiring person or group, to purchase shares of the acquiring corporation’s stock for a price equal to the quotient obtained by dividing $33.00 per right by one-half of the then current market price of the acquiring company’s common stock, based on the market price of the acquiring corporation’s stock prior to such merger. 9 The stockholders’ rights plan and the associated SeriesA Preferred Stock purchase rights may discourage a hostile takeover and prevent our stockholders from receiving a premium over the prevailing market price for the shares of our common stock. Global economic, political and social conditions may harm our ability to do business, increase our costs and negatively affect our stock price. Global credit and financial markets have experienced extreme disruptions in recent years, including severely diminished liquidity and credit availability, declines in consumer confidence, declines in economic growth, increases in unemployment rates and uncertainty about economic stability. While the decline in consumer spending has recently moderated, these economic conditions could still lead to continued declines in consumer spending and may have resulted in a resetting of consumer spending habits that makes it unlikely that such spending will return to prior levels for the foreseeable future which in turn may lead to further decreases in our net sales or a material adverse effect on our operating results, financial position and cash flows. Economic conditions have also led to a highly promotional environment and strong discounting pressure from our customers, which have had a negative effect on our revenues and profitability. This promotional environment may continue even after economic growth returns, as we expect that consumer spending trends are likely to remain below historical levels for the foreseeable future. The price of purchased yarn and other raw materials used by us or our suppliers is prone to significant fluctuations and volatility. Fluctuations in the price, availability and quality of the fabrics or other raw materials used to manufacture our products could have a material adverse effect on our cost of goods sold or our ability to meet our customers’ demands. The prices for fabrics depend largely on the market prices for the raw materials used to produce them. The price and availability of such raw materials may fluctuate significantly, depending on many factors. During the first quarter of 2011, we experienced significant upward pressure on each of the foregoing cost inputs, which resulted in pressure on our gross margin. Whenever possible, we pass along these cost increases to our customers through higher selling prices. Should our customers not accept such increases or should they accept them in the first instance, but fail to achieve higher average unit retails thereby increasing their need for margin support from us, our profitability may be materially adversely affected. The price of energy and fuel costs are prone to significant fluctuations and volatility which could adversely affect our results of operations. Our manufacturing operations and those of our suppliers require high inputs of energy, and therefore changes in energy prices directly impact our gross profits. In addition, we incur significant shipping and freight costs to transport goods from our offshore facility and suppliers’ offshore facilities to the United States. The cost of energy and fuel fluctuate due to a number of factors outside our control, including government policy and regulation and weather conditions. We continue to focus on manufacturing methods that will reduce the amount of energy used in the production of our products to mitigate risks of fluctuations in the cost of energy. However, significant increases in energy and fuel prices may make us less competitive as compared to others in the industry, which may have a material adverse effect on our results of operations. Item1B.Unresolved Staff Comments. Not Applicable. Item2.Properties. We lease our manufacturing facility, administrative offices, operations center, sales offices, sourcing offices, showrooms and a retail store. Our manufacturing facility is located in San Pedro Sula, Honduras. Our sales offices and showrooms are in New York, New York. Our retail store is in Boston, Massachusetts. We have administrative offices in Anderson, South Carolina, operations centers in New York, New York and Minneapolis, Minnesota, and sourcing offices in Dongguan, China and Hong Kong. We believe that all of our properties are well maintained and suitable for their intended use, with the exception of our New York office. See Item 3. Legal Proceedings. 10 Item3.Legal Proceedings. New York Office Lease In July 2007, the Company entered into a lease (the “New York Lease”) for corporate office space located at 114 West 41st Street, New York, NY 10036 (the “New York Office”). As part of the New York Lease, the landlord (“Landlord”) agreed to commence and substantially complete major capital improvements to the common areas of the New York Office by June 2008. After June 2008, if such capital improvements have not been substantially completed, the New York Lease provides, among other things, for a reduction in rent by one half for each day beyond June 30, 2008 that the capital improvements remain incomplete and are not being diligently prosecuted toward completion. On February 16, 2011, the Company filed a complaint in the Supreme Court, New York County, with respect to the New York Lease.The Company asserted claims against the Landlord of the New York Office and the receiver of such property appointed in connection with a foreclosure action commenced against Landlord by its lender. The complain sought (i) a judgment declaring (a) that the Company is not in default under the New York Lease and (b) that the rent previously paid by the Company represents the full amount of rent; and (ii) for rescission of the New York Lease as of June 30, 2008 by reason of default by the Landlord with respect to a material provision under the New York Lease requiring prompt completion of major capital improvements of the New York Office’s common areas. The Supreme Court action was dismissed on December 16, 2011 without prejudice to renew the action if complete relief is not afforded in the Civil Court action. On February 23, 2011, the court appointed Receiver of the subject propery commenced a non-payment proceeding in the Civil Court of the City of New York against the Company.The Receiver seeks payment of allegedly past due and unpaid rent and additional rent under the New York Lease.The Company vigorously denies that any rent or additional rent is due and owing under the New York Lease and has moved for an order removing this action to the Supreme Court, New York County, and consolidating it with the previously commenced action described above.The motion for removal and consolidation was denied by the Supreme Court and the matter has been proceeding in Civil Court. The Company has filed its answer, affirmative defenses and counterclaims and has moved for discovery in that actiondated June 16, 2011. The motion and subsequent cross-motion were argued before the court on July 18, 2011. On October 5, 2011, that court granted the Company’s motion for discovery which remains in process. See Item 8. Financial Statements and Supplementary Data Note 7 – Accrued Expenses and Other Liabilities and Note 11 – Commitments and Contingencies to the audited consolidated financial statements. The Company is from time to time involved in other litigation incidental to the conduct of its business, none of which is expected to be material to its business, financial condition or operations. Item4.Mine Safety Disclosures. Not applicable. 11 PART II. Item5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. There is currently no established public trading market for our common stock. Our common stock is currently quoted on the OTC Markets under the symbol “HAMP.PK”. The OTC Markets is a centralized quotation service that collects and publishes market maker quotes for over-the-counter securities in real time. Over-the-counter market quotations, like those on the OTC Markets, reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. As of March 5, 2012, the Company had 73 stockholders of record of our common stock, although we believe there are a significantly larger number of beneficial owners. The following table sets forth the low and high sales prices of shares of our common stock for each of the quarters of 2011 and 2010 as reported by the OTC Markets: Low High Low High First Quarter $ Second Quarter * Third Quarter Fourth Quarter *Intraday sales price on May 7, 2010. The closing stock price on March 5, 2012 was $2.25. Any determination to pay dividends will be made by our Board and will be dependent upon our financial condition, results of operations, capital requirements and such other factors as our Board may deem relevant. Our revolving credit facility contains restrictive covenants placing limitations on payment of cash dividends. We did not pay dividends on our outstanding stock during the years ended December 31, 2011 and 2010. On March 31, 2011 and 2010, shares of Hampshire common stock in the amount of 2,881 and 1,305, respectively, were returned to the Hampshire Group, Limited 2009 Stock Incentive Plan which allows employees to satisfy their applicable withholding tax obligations by using shares of common stock that would otherwise be deliverable upon the vesting of the restricted stock. See Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters for information regarding our equity compensation plan. 12 Item6.Selected Financial Data. The following selected consolidated financial data should be read in conjunction with Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations and the consolidated financial statements, including the related notes, included herein in Item 8. Financial Statements and Supplementary Data. The selected consolidated financial data under the captions Statement of Operations Data and Balance Sheet Data as of and for the end of each of the years in the five year period ended December 31, 2011 are derived from our consolidated financial statements. The statement of operations data includes results from continuing operations, which excludes the discontinued operations of Hampshire Designers, Item-Eyes, Marisa Christina, Shane Hunter and David Brooks in each year presented. Our historical results are not necessarily indicative of results to be expected in any future period. Year Ended December 31, (in thousands, except per share data) Statement of Operations Data: Net sales $ Gross profit Selling, general and administrative expenses Loss on lease obligation — Restructuring charges — — — Goodwill impairment loss — Special costs — Tender offer related costs — — — Loss from operations $ ) $ ) $ ) $ ) $ ) Loss from continuing operations $ ) $ ) $ ) $ ) $ ) Basic loss per share from continuing operations $ ) $ ) $ ) $ ) $ ) Diluted loss per share from continuing operations $ ) $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding Balance Sheet Data: Cash and short term investments $ Restricted cash — Working capital (1) Total assets Long-term liabilities (1) Total stockholders’ equity Book value per share outstanding (1)Excludes discontinued operations 13 Item7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion contains statements that are forward-looking. These statements are based on expectations and assumptions that are subject to risks and uncertainties. Actual results could differ materially because of, among other reasons, factors discussed in the “Safe Harbor” statement on page ii of this report and Item 1A – Risk Factors and elsewhere in this report. The commentary should be read in conjunction with the consolidated financial statements and related notes and other statistical information included in this report. OVERVIEW The following is a graphical illustration (it does not represent an actual time period, actual revenues, actual cash balances, etc.) of the historical seasonal nature of our business. Due to the concentration of sweaters in our product mix and the acquisition of Rio in August 2011, our revenues were significant in the third and fourth quarters and accounted for approximately 92% of our 2011 net sales. Typically, for Hampshire Brands, inventory begins to rise in the second quarter and typically peaks during the third quarter before descending to its cyclical low in the fourth quarter. Trade receivable balances rise commensurately with sales. Cash balances follow the cycle as inventory is purchased, product is sold and trade receivables are collected. Funding inventory and pending trade receivable collections deplete cash balances, and may require draws from our revolving credit facility in the third or fourth quarters. Our income or loss from continuing operations has generally been correlated with revenue, as a large percentage of our profits have historically been generated in the third and fourth fiscal quarters. In 2012, this degree of seasonality is expected to decline due to the acquisition of Rio which has typically had a more even distribution of sales throughout the year. Beyond 2012, we expect seasonality to decline even further due to a multi-year licensing agreement, entered into in 2012 with Dockers®, that involves their woven and knit line which will include button down shirts, polos, fleece tops and tees. 14 We are a provider of fashion apparel across a broad range of product categories, channels of distribution and price points. As a holding company, we operate through our wholly-owned subsidiaries, Hampshire Brands, Inc., Rio Garment S.A. and scott james, LLC. We were established in 1976 and are incorporated in the state of Delaware. Hampshire Brands designs and markets men’s sportswear to department stores, chain stores and mass market retailers under licensed brands, our own proprietary brands and the private labels of our customers. Among others, we offer a full sportswear assortment under the JOE Joseph Abboud® brand (under an agreement that will terminate on December 31, 2012), sweaters under the Geoffrey Beene® brand, a full tops assortment under theDockers® brand and a t-shirt and board short assortment under the Panama Jack® brand, all of which are licensed, as well as a full sportswear assortment under our proprietary Spring + Mercer® brand and a private label sweater offering to vertical specialty retailers under their private labels. The scott james® brand is a designer apparel collection for men, which includes a full sportswear offering. It is sold primarily through upscale department and specialty stores, one owned retail location and online at www.scottjamesonline.com. Rio, acquired on August 25, 2011, is a Honduras-based apparel manufacturer, designing, sourcing and manufacturing knit tops for men, women and children, which are sold to retailers and distributors, primarily in the United States. Our primary strength is our ability to design, develop, source and deliver quality products within a given price range, while providing superior levels of customer service. Our diversification of product lines allows for vertical integration through Rio, multi-category licensing through Hampshire Brands and owned lifestyle ways through scott james®. We have developed international sourcing abilities that permit us to deliver quality merchandise at competitive prices to our customers. The apparel market is highly competitive. Competition is primarily based on product design, price, quality and service. We face competition fromapparel designers, manufacturers, importers, licensors and our own customers’ private label programs, many of which are larger and have greater financial and marketing resources than we have available to us. The 2011 economic environment remained challenging and was characterized by, among other things, restrained consumer spending, weak credit market conditions and inflationary pressures on our cost of goods. Additionally, these new economic realities reinforced the need for promotional pricing and led retailers to grow their own private label brands at the expense of national brands in an effort to preserve gross margin dollars in the face of rising costs of goods and stagnant out the door prices. We have taken significant steps to respond and align ourselves accordingly within the industry, including: ▪ Disposition of the women’s businesses. In May 2011, we announced a significant shift in our growth strategy to focus on leveraging our operating platform in the men’s business and actively pursue other strategic opportunities. On May 5, 2011, in connection with this new strategic direction, we sold our women’s businesses, Hampshire Designers and Item-Eyes, in two separate transactions for a total purchase price of $12.3 million plus inventory before consideration of certain transaction costs and assets and liabilities that were not sold. ▪ Acquisition of Rio. On August 25, 2011, we reached a significant milestone with the acquisition of Rio. The acquisition was accretive to our 2011 operating results and we believe it will be a major contributor with respect to our goal of achieving profitability and building shareholder value.We believe the acquisition will provide a significant opportunity to grow our core business into the fast-growing specialty store channel and also allow us to leverage our existing operating platforms to expandRio’s business into the department and chain store channels. We are already experiencing such benefits through the sale of sweaters into the vertical specialty store channel and t-shirts into the chain store channel. ▪ Expansion of Dockers® license to include all tops categories.On January 9, 2012, we entered into a multi-year licensing agreement with Dockers® for its men’s “good” category tops in the United States. As part of this agreement, we oversee the production, sales and distribution of the line, beginning with Fall 2012, to certain chain and department stores including Kohl’s, JCPenney and Sears. The woven and knit line will include button down shirts, polos, fleece tops and t-shirts. We believe that these additional categories complement and strengthen the marketability of our Dockers® sweater offering and, taken together, help to ensure we have a compelling international brand to offer to retailers. 15 ▪ Broadening our customer base and diversifying our sales channels.We continue to remain focused on exploring opportunities to grow our sales and expand our retail relationships, both domestically and internationally. The launch of scott james® in 2010 marked an important step in our ongoing mission to strengthen and deepen our retail relationships. We continued through 2011 to build brand recognition and market presence, as demonstrated by a new customer relationship with Bloomingdale’s and, as a first step toward international growth, increasing sales to Canada. Further, we have begun new customer relationships with Wal-Mart and Kmart through our Panama Jack business, and, through our private label offering, have started new customer relationships with vertical specialty stores, such as Men’s Wearhouse and Buckle. In addition, we believe the following initiatives will better position the Company for the long term. In October 2010, we entered into an asset based revolving credit agreement that replaced our prior facility in its entirety. The facility provides greater flexibility in the operation of our business. The overall fee structure and interest rates under the facility are at rates comparable to or below the previous credit facility, such that we expect to recognize ongoing savings. See Liquidity and Capital Resources. In connection with the Rio acquisition, the Board was expanded to seven members. Paul M. Buxbaum and Benjamin C. Yogel were appointed to, and Janice E. Page resigned from, the Board. Additionally, on October 17, 2011, Peter H. Woodward was appointed Chairman of the Board. Stock and Compensation Plans The Hampshire Group, Limited 2009 Stock Incentive Plan (the “Stock Plan”) is designed to assist us in attracting, retaining, motivating and rewarding key employees, officers, directors and consultants, and promoting the creation of long term value for stockholders of the Company by closely aligning the interests of these individuals with those of our stockholders. The Stock Plan permits us to award eligible persons nonqualified stock options, restricted stock and other stock-based awards. In connection with the adoption of the Stock Plan, the Board authorized 880,000 shares of restricted stock under the Stock Plan and initially approved grants totaling 862,500 shares, which consisted of grants to certain employees, managers, named executive officers and directors. Ten percent of each award of restricted stock is subject to time-based vesting with the remaining 90% of each award subject to performance-based vesting. As of December 31, 2011, the Company had approximately 502,000 shares of restricted stock awards outstanding. See Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters for information regarding our equity compensation plan. Separate from the Stock Plan, we granted to our chief executive officer 100,000 stock options (the“Options”) and 100,000 restricted stock units (“RSUs”), each on May 2, 2011, and 150,000 restricted shares of Hampshire Common Stock (the “Restricted Stock”) on August 25, 2011. The Options expire ten years from the grant date and vest ratably over two years following the grant date.One-third of the Options vested on the grant date and the remaining two-thirds were unvested as of December 31, 2011. Each RSU represents the right to receive one share of the Company’s common stock upon settlement.The RSUs will vest and settle ratably over two years following the grant date. The shares of Restricted Stock will vest ratably over two years following the grant date. Each of these stock awards are subject to the chief executive officer’s continued service through the applicable vesting dates. In addition, we adopted the Hampshire Group, Limited 2010 Cash Incentive Bonus Plan (the “Bonus Plan”) pursuant to which we will grant annual performance-based bonuses to certain employees, managers and named executive officers. The goal of the Bonus Plan is to align the annual interests of our management and other key employees with those of the Company and our stockholders by providing a cash bonus incentive for meeting annual goals set by the Board. Target bonus amounts under the Bonus Plan will be a percentage of each participant’s base salary and actual bonus amounts paid under the Bonus Plan will depend on the extent to which annual performance metrics are achieved. See Item 8. Financial Statements and Supplementary Data Note 14 – Stock Plans, Compensation Plans and Retirement Savings Plan to the audited consolidated financial statements for additional discussion of these events. 16 Acquisition of Rio On August 25, 2011, we acquired Rio by way of a merger for an aggregate purchase price of approximately $21.6 million (the “Merger”). Upon closing, we paid the former Rio equity holders, a total of $7.0 million in cash, $3.5 million of which was deposited into an escrow account pending certain adjustments. Approximately $0.4 million due from escrow relating to a purchase price adjustment is recorded in Other receivables as of December 31, 2011. Additionally, we issued to the former Rio equity holders, an aggregate of $2.6 million in Hampshire common stock, par value, $0.10, and held back an additional $6.5 million of Hampshire common stock, par value, $0.10, (1,781,798 shares) for potential post-closing purchase price adjustments and indemnification claims. We also paid in cash certain liabilities of Rio totaling approximately $5.9 million.We financed the cash portion of the acquisition with cash on hand. See Item 8. Financial Statements and Supplementary Data Note 2 – Acquisitions to the audited consolidated financial statements for additional discussion of this event. Discontinued Operations We continually review our portfolio of labels, business lines and divisions to evaluate whether they meet profitability and performance requirements and are in line with our business focus. As a part of this review, we disposed and discontinued operations of certain divisions as outlined below. On May 5, 2011, we completed the sale of our women’s businesses in two separate transactions to LF USA Inc., a subsidiary of Hong Kong-headquartered multinational Li & Fung Limited, and KBL Group International Ltd., for a total purchase price of $12.3 million plus the value of the inventory being sold in the transaction. As part of the agreements, LF USA Inc. acquired our Hampshire Designers business, whose brands include Designers Originals®, Mercer Street Studio® and Hampshire Studio®.KBL Group International Ltd. acquired our Item-Eyes business, whose brands include Requirements® and RQT®. As a part of the transactions, we sold the related inventory, as well as customer and production purchase orders and certain other assets. Further, severance costs resulting from the transactions were approximately $0.9 million. In both cases, we retained ownership of our accounts receivable relating to the shipments prior to the closing date. Excluding production purchase orders, liabilities incurred prior to the sale remained with us. Net of severance and transaction costs, among other things, we recognized a $11.8 million gain on the sale of the women’s businesses. In accordance with accounting principles generally accepted in the United States (“GAAP”), our consolidated financial statements reflect discontinued operations separately on the results of operations and financial position. For the year ended December 31, 2011, we had income from discontinued operations, net of taxes, of $10.3 million compared to a loss of $0.2 million for the year ended December 31, 2010. See Item 8. Financial Statements and Supplementary Data Note 16 – Dispositions and Discontinued Operations to the audited consolidated financial statements for additional discussion of these events. RESULTS OF CONTINUING OPERATIONS Years ended December 31, 2011 and 2010 Net Sales Net sales increased by 50.3% to $86.1 million in 2011 from $57.3 million in 2010. The reconciliation of net sales is outlined in the table below: Annual Rate/Volume (In thousands) Dollars Percentage of 2010 Net sales for the year ended December 31, 2010 $ % Volume % Average selling prices (41,136 ) %) Net sales for the year ended December 31, 2011 $ % The $28.8 million increase in net sales over the same period last year was due to the inclusion of Rio’s net sales of $29.2 million from August 25, 2011 to December 31, 2011. Rio sells a higher volume of units at a lower price point than Hampshire Brands. Hampshire Brands sold less units, but at a higher price per unit, and therefore, its net sales remained comparable to $56.9 million in the prior year period. We believe the inclusion of Rio will continue to have an accretive impact to our net sales in 2012. 17 Gross Profit Gross profit for 2011 was $14.6 million compared with $9.9 million for the same period last year, which reflected the increase in net sales. The overall gross profit percentage decreased slightly to 16.9% of net sales for 2011 compared with 17.2% for the same period last year, due to the addition of Rio, offset by slight decreases in the Hampshire Brands and scott james® gross profit percentages. Cost of goods sold increased 50.9% to $71.6 million for the year ended December 31, 2011 from $47.4 million for the year ended December 31, 2010. This increase reflected significantly higher volume of units sold due to the acquisition of Rio and the rising costs in transportation, labor and materials. Despite the likelihood of rising costs of transportation, labor or materials going forward, we believe Rio will continue to have a positive impact on our gross profit in 2012. Selling, General and Administrative Expenses Selling, general and administrative expenses for the year ended December 31, 2011 were $28.2 million compared with $16.9 million for the same period last year. The $11.3 million increase is primarily the result of $4.9 million of overhead costs classified as continuing operations for the current year that were absorbed by the women’s division in the prior year and acquisition costs of $2.1 million incurred for Rio. In addition, professional expenses increased $1.1 million from the prior period due to increased legal fees associated with the New York office lease, consulting fees relating to scott james® branding and the integration of Rio’s operations. Also, shipping and freight costs and compensation costs increased by $1.3 million and $0.9 million, respectively, primarily related to Rio. We also received a one-time, non-cash benefit during the prior year in the amount of $1.0 million reflecting a favorable change in the New York office lease rent accrual. Loss on Lease Obligation In November 2011, Hampshire employees and office equipment were completely vacated from two of the five floors leased at the New York office. GAAP requires that the fair value of the liability for costs that will continue to be incurred under an operating lease for its remaining term without economic benefit to the entity shall be recognized at the cease-use date based on the remaining lease rentals, adjusted for the effects of any prepaid or deferred items recognized under the lease, and reduced by estimated sublease rentals that could be reasonably obtained for the property, even if the entity does not intend to enter into a sublease. We recorded a loss on lease charge of $6.3 million during the fourth quarter of 2011, net of the release of deferred rent attributable to the vacant space. A total loss on lease obligation for the New York office lease of $7.9 million was recorded on the balance sheet as of December 31, 2011. See Item 8. Financial Statements and Supplementary Data Note 8 – Other Long-term Liabilities. Goodwill Impairment Loss Goodwill is tested for impairment at least on an annual basis and otherwise when warranted. We determined during the second quarter of 2011 that an impairment test was triggered. The impairment test involves a comparison of the fair value of its reporting unit as defined under GAAP to carrying amounts. If the reporting unit’s aggregated carrying amount exceeds its fair value, then an indication exists that the reporting unit’s goodwill may be impaired. The impairment to be recognized is measured by the amount by which the carrying value of the reporting unit being measured exceeds its fair value, up to the total amount of its assets. Based upon tests performed, we recorded an impairment charge of $1.2million in connection with the goodwill related to scott james®. See Critical Accounting Policies and Estimates and Item 8. Financial Statements and Supplementary Data Note 6 – Goodwill and Intangible Assets and Note 13 – Fair Value Measurements. Special Costs In 2006, the Audit Committee of the Board commenced an investigation related to, among other things, the misuse and misappropriation of assets for personal benefit, certain related party transactions, tax reporting, internal control deficiencies, financial reporting and accounting for expense reimbursements, in each case involving certain members of our former management. Special costs were higher in the prior period due to activity that led to the resolution of the investigation in August 2010. We have not incurred significant expenses associated with the investigation since that time and do not expect to going forward. See Item 8. Financial Statements and Supplementary Data Note 1 – Organization and Summary of Significant Accounting Policies and Note 12 – Commitments and Contingencies to the audited consolidated financial statements for additional discussion of these events. Income Taxes Our income tax benefit for the year ended December 31, 2011 of $1.0 million was mostly due to the recognition of tax benefits associated with the expiration of certain statutes of limitations that were partially offset by the accrual of additional interest and penalties on remaining income tax reserves. 18 Our income tax benefit for the year ended December 31, 2010 of $2.4 million was the result of a $1.1 million net benefit that we recorded as a result of a change in U.S. tax laws during the fourth quarter of 2009, allowing us to carry back net operating losses to prior periods, and the net release of $1.3 million of certain tax reserves as a result of expiring statutes of limitations. The carryback extended to periods in which statutes had lapsed thereby re-opening those periods and leading us to re-establish income tax reserves that partially offset the benefit. See Item 8. Financial Statements and Supplementary Data Note 11 – Income Taxes. INFLATION We are subject to increased prices for the products we source due to both inflation and exchange rate fluctuations. We have historically managed to lessen the impact of inflation by achieving sourcing efficiencies, controlling costs in other parts of our operations and, when necessary, passing along a portion of our cost increases to our customers through higher selling prices. We confront increasing inflationary pressures in our cost of goods, including those caused by rising costs in transportation, labor and materials. If these costs continue to rise at rates higher than those we have historically experienced, there can be no assurance that we will be successful in passing a sufficient portion of such increases onto our customers to preserve our gross profit. LIQUIDITY AND CAPITAL RESOURCES Our primary liquidity and capital requirements are to fund working capital for current operations, consisting of funding the seasonal buildup in inventories and accounts receivable and funding markdown allowances. Our primary sources of funds to meet our liquidity and capital requirements include cash on hand, funds generated from operations and borrowings under our revolving credit facility. On October 28, 2010, we entered into a credit agreement (referred to as the “Credit Facility”) with Wells Fargo Capital Finance, LLC (“WFCF”), which replaced our prior facility in its entirety. On August 15, 2011, we entered into a First Amendment to Credit Agreement and Consent (the “Amendment and Consent”) with WFCF. Pursuant to the Amendment and Consent, WFCF, as agent under the Credit Facility consented to the Merger and also waived certain defaults that would otherwise have arisen under the Credit Facility as a result of the Merger. The Credit Facility is a $50.0 million asset based revolving credit facility, including trade and standby letters of credit, with a $30.0 million sub-limit for letters of credit. The Credit Facility has a term of four years, matures on October 28, 2014, and is secured by substantially all assets of the Company and each of its domestic subsidiaries. Revolving credit loans are limited to a borrowing base, which considers cash deposited into a restricted account, accounts receivable and inventory. The Credit Facility contains customary conditions precedent to each borrowing, including absence of defaults and accuracy of representation and warranties. The Credit Facility contains customary affirmative and negative covenants which include a fixed charge coverage covenant that takes effect only when and so long as we do not meet minimum liquidity requirements that adjust based on the seasonality of our business. The Credit Facility is designed to provide working capital and letters of credit that will be used primarily for the purchase and importation of inventory and for general corporate purposes. We, at our discretion, may prepay outstanding principal, in whole or part, at any time. The Credit Facility requires prepayment of outstanding obligations and accrued interest upon certain events, including in the event the amount outstanding under the Credit Facility exceeds the borrowing base. The Credit Facility also contains customary provisions that enable WFCF to accelerate payment of outstanding obligations under the Credit Facility upon certain events, including, among others, non-payment of amounts due under the Credit Facility, breach of the fixed charge coverage ratio (which is applicable only so long as we do not meet minimum liquidity requirements), insolvency, bankruptcy, a change of control of the Company and failure to perfect certain liens on the collateral securing the obligations under the Credit Facility. We were in compliance with all covenants related to the Credit Facility as of December 31, 2011. At December 31, 2011, there were no outstanding borrowings from the Credit Facility with approximately $4.9 million of availability and approximately $25.8 million of cash and cash equivalents that was not included in the availability calculation. The highest level of borrowings outstanding during 2011 was approximately $1.2 million. During 2011 and 2010, borrowings under the Credit Facility were generally repaid on the same day. At December 31, 2011, letters of credit outstanding were approximately $4.7 million as compared to $6.6 million at December 31, 2010, a decrease that is primarily the result of timing in product delivery. The highest balance of letters of credit outstanding during the year ended December 31, 2011 was approximately $18.0 million attained during July 2011, with an average balance outstanding for the year of $9.7 million. 19 We, in the normal course of business, issue binding purchase orders to secure product for future sales to our customers. At December 31, 2011, these open purchase orders amounted to approximately $20.4 million, of which approximately $1.3 million were covered by open letters of credit. The majority of the purchases made pursuant to open letters of credit will be received during the first six months of 2012. In addition, there were standby letters of credit for approximately $3.4 million related to other matters. We believe that our cash on hand, borrowings available to us under the Credit Facility and cash flow from operations will provide adequate resources to meet our capital requirements and operational needs for the next twelve months. CONTRACTUAL OBLIGATIONS Future contractual obligations related to long-term debt, deferred compensation, non-cancelable operating leases, minimum royalty payments and other obligations at December 31, 2011 were as follows: Payments Due By Period (in thousands) Total Less than 1 Year 1 – 3 Years 3 – 5 Years After 5 Years Long-term debt $
